18-1607-cv
Miller v. City of New York

                               UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 28th day of May, two thousand nineteen.

PRESENT:            JOHN M. WALKER, JR.,
                    JOSÉ A. CABRANES,
                    PETER W. HALL,
                                 Circuit Judges.

                                                         18-1607-cv

JEAN BLOISE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHIRLEY MILLER,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SANDRA FOWLER, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GELSOMINA ACIERNO, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, LINDA ALFONSO, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MARGARET ALINI, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, CATHY ALIPERTI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, THERESA ALSTON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MARITZA A. APOLITO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ADA
APONTE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MAGDALINE ARCE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELEESHA AUSTIN-WAITHE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CYNTHIA E. AVILEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARISOL AYALA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BRAIDWATIE BAIJU, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, PRISCILLA BAKER, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, BETTY BANG, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, EVELYN BARRIERA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATE,
DOROTHY BARSILICO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANDREA
BATISTE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, STEPHANIE BATTAGLIA-
JENNINGS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, AMINA BEGUN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ACELITA BENITEZ, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GRACE ANN BILLOTTO, INDIVIDUALLY AND ON


                                                   1
BEHALF OF OTHERS SIMILARLY SITUATED, ALTONIA BILYNCH, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, ANGELICA N. BLAKE, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, LISA BONNER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ELIZABETH BONOMOLO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, DOLORIS BRADLEY, SHONDA BRADSHAW, SIMILARLY SITUATED, TONI BRODA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROBERTA BROWN, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DORETTE E. BURTON, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, BEVEAN CABRALIS-BRIDGES, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, JANETTE CALLENDER, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, ITZI CARRILLO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, PAMELA CASEY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, AGNES CASEY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MONIQUE CASTRO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MICHELE
CATALANO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIBEL CEDENO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, YASHIRA CENTENO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JENNIFER CERO, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JUANITA CHAMPAGNE, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, MEI CHEN, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, TOBIE CHILDS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, YOLANDA J. CLOWNEY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, LATARSHA A. COOKE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
NADINE CORDES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LISA
COSTIGLIACCI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CAROLINE GABEL,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARCELLA CRUZ, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BRENDA GASPARO, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, REINA DELGADO, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, QUETA HERNANDEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MICHELE FREDERICK, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, DEBBIE DANIEL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
LORETTA S. FOSTER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NICOLE
HYPPOLITE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LILLIAN GATES,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BARBARA M. FLEMING,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DENISE JACKSON, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CYNTHIA HAIR, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, DENISE FERRENTINO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, REGINA COTTO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, LUZBY SOFIA GALLEGO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, RENEE D. GREEN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
SALLY HERNANDEZ, TANYA JILLY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, CAROL A. FEHRMAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
FANKA DROP, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SURUJDEI
DILCHAND, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SANDRA GOMEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MIRIAM E. DIAZ, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MICHELLE DUNSTON, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, SANDRA FERNANDEZ, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MARINA HERNANDEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, FANNY ESTEVEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, JOSEPHINE HENRY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,

                                          2
CYNTHIA EDWARDS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, AURILDA
GERENA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, J. MIRIAM FLORES,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIBEL GONZALEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, RITA GRIMAUDO, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHEILA FAULKNER, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, TASEAN HAYWARD, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, BASILIA PICHARDO GONZALEZ, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, DHARMATTEE GAFFOOR, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, JULIA GOODWINE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, KATHLEEN HORN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
RODAID ESCLAVA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, THERESA
GODDEN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, OMEQUA FELL,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSE ELLISON, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARY COX, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, ETI DAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, LUTCHMIN HORRIPERSAD, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, CARMEN GERENA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
YOMAYRA DELEON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LAURA
GIAMMARINO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NECLA F. KASAL,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SANDY LEE, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, FRANCES KIKIS, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, LEONORA MARQUES, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, BEATRICE MANIGO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, KIM A. JOHNSON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
TERESA MANCINO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHARLONE
JONES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELUCIA MAIORINI,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, REDDI LOGANADEN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSA LIRANZO, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, HELEN LEWIS, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, PAULINE V. LOMAX, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MARYANN MALLOY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, HATTIE KIRK, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, EILEEN
LORENZO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DEBRA LOMAX,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CARMELA MANISCALCO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIE LUGO, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, ELIZABETH LOPEZ, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, ANITA MALENDEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ANTOINETTE Y. LONG, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, DORIS JONES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, RACHEL KING, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DIANA
LABRA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CATHERINE MEREDITH,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DONNETTE MCFARLANE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA ORTIZ, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MERIYEN MARQUEZ, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, DOLORES A. NAUGHTON, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, GODA MOUSTAFA, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, ROSINA MIELLO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, LINDA MITCHELL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY

                                          3
SITUATED, CECILIA MENDEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
WANDA MOLINA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LEONORA
NUNEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, WANDA MORALES,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, PATRICIA R. MUNRO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VANESSA MCDONALD,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JEANNIE PABON, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIE NELSON, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, GLORIANN MARTINEZ, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, NEREIDA MIRANDA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, EILEEN E. MERJAVE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, DULEE NARZAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
ARLINDA MONTEIRO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SANDRA
MONSALVE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LATOYA
MCPHATTER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GAIL MASON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSALINA MERCEDES,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MIGDALIA PEREZ, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA PAPAYIANNIS, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, NELLY RODRIGUEZ, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, IRIS PABON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ELLEN RIGOSI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
PATRICIA PARRELLA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GRETA
QUINN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JEAN M. REIRDON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, FRANCINE PIRO, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANTOINETTE PORCELLO, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, PATRICIA PORTIS, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, ROSAE L. RIVIERA, WANDA RANDALL, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, KEISHA T. RICE, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MARGARET PANDOLFINI, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MARITZA RIVERA-DONALD, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ZOFIA PALADINO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, KENDALL PITTMAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
OLGA I. PEREZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CANDACE
RICHMOND, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARY PRATTI,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, HOPAL POWELL, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JENNY PARRA, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, ANGELA PALAZZO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, TASHAWN SCOTLAND, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, CORA PARRISH, DORIS ROYAL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, NATIMA TAYLOR, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MYRIAM ROJAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JONI STIRLING,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANGELA SPINELLI, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CONSTANCE SENETAS, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, DENISIA SIMON, JESSICA SANDERS, DONNA SPADY,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JESSIE SMITH, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, HANNA TAVERAS, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, ROSEANN SPERO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, INGRID THOMAS ST. CLAIR, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, DENISE ROSARIO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY

                                           4
SITUATED, RENEE STOKLEY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
INGRID B. ROLDAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JENNY
SEWNANAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELLEN B. SEKULSKI,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CALLIOPI STAMOULIS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHARON SMITH, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, FELIDA SMITH, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, LUCINDA O. SANCHEZ, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, CARMEN ROMAN, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MARGIE SANTIAGO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MARIANELA CONDE VAZQUEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, KATHRYN TURCHIN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
PATRICIA THOMPSON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JOAN
WILSON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DEBORAH VIERA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANGELA WIECHELS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SUJERY VALENTIN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JUSTINE WILLIAMS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHIRLEY WILLIAMS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARY WILSON, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CONTYSHA WRIGHT, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, CORINNA CASIANO TORRES, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, IVONNE TORRES, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MICHELLE WHITE, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MAYRA VEGA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, GERALDINE WILLIAMS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MARY R. WILLIAMS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
KELLY UNDERWOOD, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CARMEN L.
TORRES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELSA B. VARGAS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CYNTHINE ALLEN, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARINA AKLER, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, NAHOMY ABELLARD, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, KATARYNA BARGLOWSKA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ANA ALVAREZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ANA ATANCURI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
AYESHA AKTHER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CAROL
BAEDER MENDEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CHERISSE
AYTCH EPPS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHARON
BALLESTERO, JOSEPHINE BARGOS, NURJAHAN AHMED, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ARTHURINE ABRAHAM, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, JEAN ASPIOTIS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, EYDA ALVARADO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
KATY BADIA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BERNARDINE
BALESTRIERE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA BACHILLER,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NARIMA AKTAR, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BRENDA ADGER, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, ROSA ALERS, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, CORINNA CASIANA TORRES, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, CHIFFON CAMPBELL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, SHIRLEY BROWN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,

                                          5
GALE BLACKWELL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ASUNCION
BURGOS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MELODY BROWNE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JOANN BURZO, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SOFIA CANTALINO, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, MAYA BAUER, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MARGARET BROWN, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, JULIA BRAVO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, GANELL BRYANT, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
CLAUDIA BETANCOURT, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, IRIS
BORGES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARY ANN BERTO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SONIA BATISTA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA CADET-LOMBARD, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, DONNA BRISBANE, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, AGNES CAREY, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, BERNADETTE CAFFIERO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, SUZANNE BERTHE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MICHELLE CAMERON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
ROSA BROWNE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VALERIE BELL,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LINDA CULOTTA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CARMEN CRUZ, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, ROSA COLINDRES, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, GWENDOLYN CHESTNUT, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MARILYN COLTHIRST, MARIA COLON, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, TONIA CONTINO, MAGDALENA CRUZ, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, DIANE CASTRONUOVO, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, CHRISTINE CIVITANO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, TERESA CIOFFI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, NAIROVY COLON LOPEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MICHELE CHESNICKA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
ROBIN CHISOLM, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSE CHARLES,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GALYA CASTILLO, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ALEXANDRA CORREA, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, KIMBERLY CIRILLO, MARTA CRUZ, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, DIANA CORTEZ, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, CHERIE CHANDLER, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ELISA CROOM, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, AIDA COLON LOPEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
CASILDA CHALVISAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BEALINA
CHINA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DENISE FERRANTE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANN MARIE EVANGELISTA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELIZABETH ESCALANTE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SERAFINA DILORENZO, VIOLA
DAVIS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, IRMA DOWNES,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JOSEPHINE DIMARTINO-
LOFFREDO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, PATRICIA DRAGU,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ZENA EVANS-WILLIAMS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, REYNA ESPINAL, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GRET CUNNINGHAM, INDIVIDUALLY AND ON

                                          6
BEHALF OF OTHERS SIMILARLY SITUATED, CLAUDETTE FELIX, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, AUDRETH DELGADO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, VALERIE DEAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, SHAMIM DORA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA
DAVILA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA FALLACARO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA DE LOS ANGELOS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, KATHLEEN DAUNT,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANDREA CULOTTO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NICKEISHA EDWARDS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BELKIS DELACRUZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ADRIANA ESTEVEX-FORTUNA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELDA FELDER, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, YVETTE EDWARDS, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, SHIPRA DAS, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, IRENA ERICHSEN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, CARMEN DONOVAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
JENNIFER D'AMICO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NAVIA DE
AZA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ALICIA GRIZZLE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, PATRICIA GORDON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CYNTHIA GOPAUL,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, AMELIA GARCIA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LORETTA FORDE, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, THELMA GLOVER, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, DALILA GARCIA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ARACELIS GOMEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ANASTASIA GOULAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MARJORIE GOPAUL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LORI
FICARRA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, PATRICIA GREEN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DIGNA GALARZA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JULIA FOSTER, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, LISSETTE GARCIA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, STEPHANIE FONTE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, LOUELLA GRAHAM, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
JESSIKA FOSTER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NILSA FLORES,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DOREEN FERRONE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SILVIA GOMEZ, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SANDRA FRANKLIN, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, LORRAINE GORDON, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, ERICA GRANT, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, SYLVIA GONZALEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
JENNY FLORES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BEVERLY
GOODRIDGE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JANET GARCIA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, HOMAYRE FLORES,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARY ANN FORTE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELVEEN JOURDAIN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DONNA JASLOW, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DIANNA JACKSON, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, DEBRA HERNANDEZ, INDIVIDUALLY AND ON BEHALF OF

                                          7
OTHERS SIMILARLY SITUATED, APRILLYN HARDY, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ELAINE HUFF, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, TINESE HIXON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
BRENDA INGE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARCIA KHAN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DAZZARE JEFFERSON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CREOLA JAMES, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, EVANGELIA KARAMANOS, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, ALEJANDRA GUAN, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, KIM JORDAN, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, IRIS LANTIGUA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MARGARET LIVINGSTON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ANA HERNANDEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
NNENNA HARVEY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, REKHA
KORMAKAR, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ISRAT KHAN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARTINA LANEY, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIE LOMBARDO, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, NASRIN HOSSAIN, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, ANDREA HANEY, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, CARLA JIMBO, GINA HARROO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, NATASHA LIVINGSTON, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, CARLINE HAMITON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, LAURIE GROSSETO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
KISHAH INGRAM, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NANCY
HAUGER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARY JAMES,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LORI LAMIRATA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TANYA JOLLY, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, ELSIE KLIMOWICH, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, FRANGULA IOANNIDIS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, GLORIA LOSITO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
JOYCE HALL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, KATHLEEN
LUDWIG, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DENISE LAWSON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TEODORA ISIDERO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TIFFANY LOARTE, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LUCIA LEVY, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, JENNIFER LAPLACA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, GEORGETTE LEE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MELANIE LAM, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
CATHERINE HOMSI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANGELA
GUTIERREZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BRENDA HARRIS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, RUHITUN KHATUN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SORELLYS MEDINA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GINA MCAUSLOND,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, FRANCESCA MAZZA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DEBORAH MARTINEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELIZABETH MALDONADO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, EVANGELIA MASOURIDIS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MAYRA MARTINEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIANNE MATTEO,

                                          8
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, PHYLLIS MILES, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, THERESA MCDONALD, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, CLARICE MAZZELLA, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, ELLEN MENDEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MARIA LUGO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MARIBEL MEDINA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MARTHA MORALES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIBEL
MOYENO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DULCE MARSAN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, PATRICIA MARGIOTTA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANN MARIE MISITI,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, AIDA MERCADO, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LUZ MORALES, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, VIRGINIA NARCISO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, LORRAINE MASIELLO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MILDRED MAISONET, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MARJORIE MCGINN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JOANN
MANTAGAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIAN MURPHY,
DIANE MAHARAJ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, KHAN
REHANA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LINDA MAURO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LAURA MARRA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, KAREN MCALLISTER, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, JEANETTE MORALES, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MARIA MEDINA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MICHELLE MIRANDA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, CORA MAYBANK, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
ELAINE NG, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CINDY MAFFEO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GRACE O'MALLEY,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MELINDA MORTON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ZSA-ZSA MAYS, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DEBORAH MUSELLA, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, JENNIFER MOULTON-YOUNG, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, SHEILA MORGAN, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, APRIL MORALES, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, RITA MASCIA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, RANDI MADISON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, RITA
MANGIERI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NESIA MILLER,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSEMARIE ROBERTS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GAIL RICHARDSON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BELKIS REYES, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, PATRONELLA PRESCOD, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, PESHIAH PATTERSON, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, PETERGAY RAY, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, PARVIN RAHIM, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ROSEMARIE REDA, LISETTE RODRIGUEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MARILYN RICHARDSON, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MILDRED REYES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, CATHERINE ROCHE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
LISA ORTIZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GINA RIVERS,
                                          9
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JESSICA ROMERO, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CRYSTAL RUIZ, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, ELIZABETH POPICK, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MARIA PLACIDO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MILADYS RODRIGUEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
CLARA RODRIGUEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NANCY
ROLDAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GUANGELIA SAKKAS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, FILOMENA RASOLE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JENNIFER PANKOWSKI,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LILIANA RIVERA, DIANA PEREZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, PETRA RUIZ, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, EMMA PAGLIARO, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, LORRAINE ORIENTE, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, IVY REID, ANNABELLE PONCE, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, YADISA REYES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, DULCE ROJAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DEIDRA
RIVERS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA RODRIGUEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JANET RENSCHLER,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NICOLETTA SAKKAS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BIBI SAMAD, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, DORIS ROSARIO, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, ANGELA REYES, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, POPY SAHA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
DEBRA RUBINSKY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CARLOTA
ROOKE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SANDRA ROWELL,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LISCE ROGER, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CHANDRA RAMDIAL, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, LUZ ORTIZ, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, BRENDA PENNIX, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, LYDIA RODRIGUEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
GEURLAINE SMALL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SOLMARITZA
SANTIAGO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHIRLEY SHERRILL,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CONSTANCE SERVETAS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANDREA SMALLS, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CHRISTINA SCLAFANI, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, MICHELLE SHEARD, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MARIA SANTANA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, DENISE SPENCER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ROE ANN SCHUSSEL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
EVELYN SANFORD, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DIANE
SPOTO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, KRISTAL SINGH,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LEILA SANDERS, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, YOLANDE SKERRITT, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, CYNTHIA SFERRUZZA, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MARIANA SAURETTI, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, CARMELA SQUARCIAFICO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MELINDA SOTO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, LISSETTE SERRANO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,

                                          10
LUISA SIERRA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BARBARA
SZALEWICZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANNIE
SOUTHERLAND, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROBIN SROKA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, THAVAMANI
RAVEENTHIRARAJAH, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CATHERINE
SPRUILL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MIGDALIA SEDA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JACQUELINE SUTHERLAND,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JEANNETTE PEREZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, AVICE SIMON, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIE SCRIBANI, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, ANA SOTO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MARGARET TARTARO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MARYURI SANCHEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
DIANA TABALES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JOANNA
WARED, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MELANIA TOLENTINO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELENA VILLAO, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ZAIDA VARGAS, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, CATHERINE WASHINGTON, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, YVETTE TRAVIS, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, SHENAY VENABLE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ARETHA THOMPSON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
CASSANDRA WHITE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SONIA
TORRES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TONYA THOMAS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CHERYL WHYTE, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DAISY WALLS, KATHY THOMAS, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CAROL WALSTON, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, KAREN VEAL, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, EVELYN TORRES, VERONICA WILSON, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, TONIA WASHINGTON, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, LUZ VARGAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MARIANNE VOLBERG, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
YUE ZHU, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CAROL WATSON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, AUDREY WRIGHT-SIMON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CHERYL THOMAS, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GERALDINE WILLIAMS, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, JOHANNY VANEGAS, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MARIA YARLINEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, PHYLLIS SCOTT, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, PATRICIA WALLACE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
THERESA TRIMARCO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DEBORAH
WASHINGTON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, COROLIA
THOMAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANTOINETTE ZUARDO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, KAREN ADDISON, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DENISE AGRAMONTE, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, JENNIFER ADDERLEY, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MARGARET AGOSTI, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, TAMMY ADAMS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, LAURA ACURIA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,

                                         11
RANJITA RANI ADHIKARY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
TEODORA ACCOMANDO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MARIBEL ABREU, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA ACOSTA-
PERALTA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CAMILLE ARGUETA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SANDRA ALLEN-HOLT,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JULIA ANTON, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ERICA AMORES, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, FRAJNA ARIAS, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, SYLVIA ALVARADO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, DORIS AYALA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSITA
ANDREW, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DENISE ALEXANDER,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA ARRIAGA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA ALVARADO, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, CHRISTINE ALAMO, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MARGARET AZZINARO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, IRIS ARROYO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MAHAMUDA AKTHER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MEGAN ARFMANN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SUSAN AYERS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LYNN ANDRES, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, INA ALLICK, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, YELITZA ASTACIO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, AFRODITI ARONIS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, DIANE AMOIA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MARGARET ANZELINO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
NURJAHAN ATTMED, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MAYRA
ARREDONDO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GERMANA
ASTOLFI-BENENATI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, PIPER AICE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TAMIKA ARTIS, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CATHERINE AMICO, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, CAROL ANNE BAACLER-MENDE, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, SHAISTA AHMED, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, LORETTA LEE APPLETON, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, KATINA AMARANTOS, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, LAUREN ARNONE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MADELINE AYALA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
ALIZA AKHTER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ERMA AVENT,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, KENYA BELL, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, AVALIS BAUTISTA-CASTRO, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, PATRICIA BARTHA, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, SHIRAEL BELL, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, CHARLENE BARKSDALE, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, JEANNE BASTONE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MADELEINE BANKE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
KARLA BERRIOS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CARLA BARAN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARKITA BANCROFT,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VIRGINIA BERRY, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JENNIFER BECKER, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, LINDA BALESTRINO, INDIVIDUALLY AND ON BEHALF OF

                                         12
OTHERS SIMILARLY SITUATED, RIMA BEGRUM, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, SHIPRA BAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
CECILIA BAQUE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TIBEY BILES,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, OHMER BENEDITH,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DONNA BARRON-KUTZBACH,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GULISTAN BAYIMLI,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSEMARY BERNAL,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LILLY BINGHAM, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CAROL ANNE BAACLER-MENDEZ, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANNA BETLEWSKA, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, CAROLYN BARNES, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, BARBARA BACARELLA, CAROLYN BEARD, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, NAOMI BARNES, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MARIA BELLO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, IRIS BAILEY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JOANNE
BRATHWAITE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROBERTA BOLTON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, AGNES BRACKETT,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SUSAN BOUSANTI-CORDARO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, EILEEN BRENNAN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JOSEPHINE BORIA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LINDA BURKE, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, JENNIFER BRAADT, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MATILDA BOBE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, CASSANDRA BROWN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
NANCY BONILLA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ENEIDA BOBE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DOMINGA CABA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHIRLEY ANN BROWN, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, KENICHA BRATHWAITE, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, ALTONIA BLYNCH, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, SHARON BRATHWAITE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MIRIAM BUTLER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
KARIMAH BOYCE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANTOINETTE
BONDS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARGARET BROWN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHAIASIA BRIGHT, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NATASHA BOSTON, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, CHANTEL BRADLEY, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, SHAYVON BRYANT, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, CAROLYN-ODELL BROWN, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, NADIA BROWN-JOHNSON, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MIRIAM BLECHER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, KAREN BROWN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
CHRISTINA-MARIE CABALLERO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MARINA BORUA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MONIQUE
BRYAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BEATRIZ CABALLERO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, REGINA BRAGG, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DOROTHY BORRUSO, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, BRENDA BRICE, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, SARAH BRYANT, INDIVIDUALLY AND ON BEHALF OF OTHERS

                                          13
SIMILARLY SITUATED, MARY BLOTYKE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, CAROLYN-MARIE BRYANT, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ANA M. CARCAMO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
ABIGAIL CAMACHO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, KIM
CANNON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DELIA CANDELARIO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, FATIMA CARDENAS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, KAREN CAMMISA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIE-ANNE CANNATA, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, JESSICA CALLAHAN, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, LAUREEN CARRINGTON, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MARY CAMERON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, YOLANDA CALDWELL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
TAMMY CARROLL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GERTRUDE
CAPEK, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LOLA CALDERON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DIANA CARABALLO, ZORAIDA
CANINI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ESTHER CAMACHO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VICKIE LYNN CARTER,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, EDNA CARO, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, CYNTHIA CANDELARIA, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, AMY CANTELMI, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, CARMEN CARRASCO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, SHERIAN CAESAR, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, JASMINE M. CARTER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
FRANCINE CAMPBELL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARITZA
CABAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARGARET L. CANTER,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ZATOYA CAMPBELL,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARGARITA CARO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VIRGINIA CALDERON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NARCISA CASTILLO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CHARLENE CASTON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CARMELA CASTILLO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JUANITA CASTON, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, FRANCES L. CASTAGNA, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, VERA REDLING CASSIDY, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, CLARIBEL CASTILLO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, CORINNA CASIANA-TORRES, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ANA A. CARTIER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, JUSTINA CASILLAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
HONG GUANG CHE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MICHELLE
CHIARELLO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, FIONA CHARLES,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, IRENE CHIARELLO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARGUERITE M. CHAMBERLAIN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, EVA M. CEPEDA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JANET CHEBUSKE, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, MARIA CATO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, LORRAINE CASTROFILIPPO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, LYDIA D. CAYASSO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ANNA M. CICIONE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,

                                         14
JULIE E. FREITAS-CLARK, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
KANASIA CHRISTIAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, EVELYN
CIRMO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHAHANA CHOWDHURY,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MILENA B. VILLOUIS-CHONILLO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SUSAN JOAN CINOTTI,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, HELEN H. CHIU, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SOO FONG CHIN, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, SHAKIMA CHOICE, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, DELL IRENE COE, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, RENEE LA JUNE COLEY, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, DOLORES CODY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, DONNA A. COLELLA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
LATOYA COAR, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SONIA CLINTON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NILDA M. COHEN, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NELLY G. CLARK, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, ELIZABETH COLLAZO, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, PHYLLIS V. CLAYBURNE, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MARIA CONCEPCION, SANDRA CONTES, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, EMMY NATIVIDAD COMPRES, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, PAULISA CONNER, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, HELEN COLON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, LANA COLON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
PAULETTE CONNELLY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, STACEY
ANN COLLINS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NANCY COLLAZO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ASHLEY M. COLON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DELIA CORRIERE, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CYNTHIA CREHAN, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, PATRICIA COWLEY, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, AIXA COSME, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, SHARON DENISE CRAWFORD, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, LILLIAN CORREA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
GLISSER CORTES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JESSICA
CORREA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, COEITA CROMWELL,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MONSERRATE CORREA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JACQUELINE MARY COYNE-
FREEHILL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CHRISTINA R. CORTES,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JACQUELINE COTTO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MAUREEN CROCCO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANNA COPPOLA-MORABITO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHEILA COTTLE, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TARA CONTINO, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, MARGARET CROKER, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MELISSA COSTE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, FIDELINA CORDERO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
NAIMA CRUZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CURRY-WALLS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, KAROLYN L. CRUZ-BERROA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GLORIA DAISLEY, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA C. CRUZ, INDIVIDUALLY AND ON BEHALF

                                          15
OF OTHERS SIMILARLY SITUATED, HIGDALIA CRUZ, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ISIS CRUZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
ESTELLE DAVIS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, AWILDA CRUZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CONNIE CUTTRUFF,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, FIORDALIZA CRUZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LECIA CUMMINGS, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NANCY DAUGHERTY, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, KEISHA L. CROSS, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, STEPHANIE CUMMINGS, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, YHANA CROOM, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, PAULA DAVIS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
OUMATTIE CRUZ-MEJIAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TRINA
CROWELL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, IRIS N. DEDOS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DARLENE DELGAUDIO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CRYSTAL D. DELESBORE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JEDA DEJESUS, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DAMARIS DELGADO, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, JACQUELINE DEDONA, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, DIANNE DEJESUS, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ANGELA DRIGUN DECARLO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, LYDIA DEPELLEGRIN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ETHEL DEAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JULISSA
DELGADO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, RAJ L. DEFREITAS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSE J. DELCROIX,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VIVIANA DE LA CRUZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA A. DELAURA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JEANETTE MARIE DAY,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, THERESA DEMATTIA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA DEL GONZALEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, YSABEL DE LA CRUZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GLORIA MARIA DIFALCO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LILIANA D'ONOFRIO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, FANNY DOMENECH,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, FOTINI DIMITRATOS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARITZA RIVERA-DONALD,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LISA DIAZ, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, KATHLEEN PATRICIA DILIETO, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, MILAGROS DIAZ, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, BARBARA A. DRYSDALE, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, DIANE T. DEVITO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, IEASHA DUNLAP, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MARITZA RIVERA-DONALD, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
GERTRUDE DIGURNEY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHERYL
DIXON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MAXINE DOZIER,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JUANITA DEVEAUX,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELIZABETH DIPALMA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JUANA DETRES, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DARLENE DRAYTON, INDIVIDUALLY AND ON

                                          16
BEHALF OF OTHERS SIMILARLY SITUATED, IOANNA DIMITROULAROS, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, SHAMITHREE DEVITA, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, VANESSSA EDWARDS, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, FRANCESCA ERRANTE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, LINDA PATRICIA ENGLISH, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, SABRINA C. ELDER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
YVETTE C. ERAZO, JUSTINA ECASILLAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, STEPHANIE F. EIDTSON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, CHRISTINE T. DURAND, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, TIFFANY EURY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
NIURKA A. DURAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NAIMA
ENNACHCHAOUI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, YVETTE ANNE
EDWARDS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CARLA ENCALADA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VIRGINE L. ESQUILIN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DOREEN DUPREE, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSA I. ELSAYED, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, DEBBIE DUPREE, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, CARMEN ESTRADA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, STACY ELEAZER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, YSABEL A. DURAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
JESSICA ANN FELICIANO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
CATHERINE A. FERRISE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANA P.
FERNANDEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VICTORIA FENNER,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ADALGIZA G. FERREIRA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHIRLENE FAULKNER,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JACQUELINE FELTON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NANCY A. FASANO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, YVONNE FIGUEROA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JOANN FARGIANO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELSA MA FERNANDEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA ELIZABETH FELTON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JANICE ANN DANIELLO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JESSICA FERNANDEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LUISA E. FIALLO, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CHRISTINE FABISENSKI, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, GISSETTE A. FERNANDEZ, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, ATHENA M. EVANS, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, AMY FIGUEROA, ANA FERMIN, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, ELIZABETH FALABELLA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, LISA FLORIO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, DOROTHY FRANKS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MEI YU FRANCESE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ALICIA
FONTEBOA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, PAMELA FRANCO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JENNY F. FLORES, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, WILMARYS FONTANEZ, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, MARGARETE FLOCK, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, DOMINGA GAB, BARBARA M. FLEMING, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, VIOLETHA FRANCIS, INDIVIDUALLY AND ON BEHALF OF

                                          17
OTHERS SIMILARLY SITUATED, LILLIAN FONTANA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, LORETTA SALLEY FOSTER, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, DANIELE FRANQUI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, EILEEN FITZPATRICK, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
JULIA FOSTER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, PHYLLIS M.
FISCHETTI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JOANNA FUENTES,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANGELA FORD, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TINA M. FLEMING, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, DEBRA ANN GALLO, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, PATRICIA GARITTA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, YOLANDA GARCIA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, VIRGEN GARCIA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MARIBEL GARCIA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, EMELY S.
GALLETTI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JOSEPHINE GAMBINO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DIANA DEL CARMEN GALLARDO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NEYTTA GARRIDO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JUDITH GALATI, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CRISTINA GENAO, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, MARY J. GARCIA, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, IVETTE GALVAN, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, SYLVIA GARCIA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, JOCELYNE GARNIER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
CLAUDIA C. GAFFOOR, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MERCEDES GARCIA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DOMINGA
GABA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, FRANCINE GARRAMONE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, HILDA GARCIA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CAROLINE GAHTAN, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, JO-ELLEN E. GILL, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, LISA C. GOLDSBURY, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, KERRI ANN GLEASON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, CONCETTA M. GIORDANO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, IRMA GODOY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA
J. GIL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LAURA J. GINEL,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VARVARA GIANNOPOULOS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NORMA GOMEZ, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JEANETTE GERMANY, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, YVONNE GLOVER, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, GISELLE GILL-HAVENS, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, GANGONE GIOVANNA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, YVONNE GOLIGHTLEY, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, DAWN GEORGE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, FRANCES M. GIORGIO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
ANGELA T. GENTILE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LAZARUS
GOMEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSE GIORDANO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SANDRA GEORGES,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA D. GONZALEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JESSICA GRAY, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANTOINETTE GRAHAM-BARRY, INDIVIDUALLY

                                          18
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NANCY Y. GORDON, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, MICHELLE GRAY, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, YVONNE GONZALEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, VERONICA A. GORDON, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, EDNA GONZALEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MELANIE GREEN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MD
LILLIAN GONZALEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DESIREE
GRANT, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ORA GOODWIN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DIANA GRAHAM, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BERNETTA GREEN, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, JACKELINE GONZALEZ, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, GAETANA E. GRAFFEO, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, JARAMIN MARJORIE GREEN, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MARJORIE V. GOYOAUL, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, JUDY GONZALEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, BENITA GUZMAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
CHARMAINE HENRIQUES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
CATHERINE MARY HAYES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
VALERIE HARRIS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELENA
HENNEMAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ZHI HUA GUO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LAVERNE HARRIS, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MADELINE GUGLIELMO, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, ZORAIDA GRULLON, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MARCIA G. HENDERSON, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, REENIE HANKERSON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, DIANE HAYES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TAMMY
HENRY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSE GREGORY,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANEITA HASMATALLY,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, KIMBERLY GREENAWAY,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DAWN A. HEREDIA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CHRISTINE L. HARRIS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LUCILLE REGINA GRELLO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIANNA IABONI,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ESTHER ROSE HINES,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VALERIE HOUCK, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BETTY HOOD, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, MIRYAN G. INDARTE, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MIRIAM HODGES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, AKENDRA HOSEY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
JOAN HILLS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JANICE INGARDI,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LOLO HO, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, ALICIA NICOLE HIGHLAND, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, DINA M. INNAMORATO, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, PATRICIA ANN HURLEY, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, GERN LEE HEYER, ANN HURLEY INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, GERN LEE HEYER, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ILKNUR HUYUK, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MARY F. HORTON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,

                                         19
ELIZABETH L. HINES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSEMARY
IRIZARRY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CLARA MARIA
INDOLINI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ASHLEY HOLT,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CHERRINE HOWARD,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, IRENE INFANTE, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SONIA HERNANDEZ, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, MIRYAN INZARTE, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, KEISHA HOLNESS, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, CINTYA M. HERNANDEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MICHELLE HUNTLEY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ELLA HOLLOMAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MARIA INDELICATO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VILMA
HERNANDEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, STACEY A. JAMES,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHIRLEY ANN JAY, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHERRIS JACKSON, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, PATRICIA JENNINGS, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, DOLORES IVORY, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ANA L. JAUREGUI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, CORRETTE JAMES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
THERESA JEFFERSON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JARON
JAMES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SANDY IRRERA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, UMELVA JAMES, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHANTA ISLAM, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, MARIEL JAFFERAKOS, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, CATIA D. JEANTY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, FERDOUS JANNATUL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
NORMA PATRICIA JAMES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA
JABER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DAPHNE M. JANKEE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JAHANARA ISLAM, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TYISHA JENKINS, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, SHILA KILLIEBREW, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, LAURA KLUB, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MARIA KHAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
NIRMALA KUMARI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SANIJA
KURTOVIC, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, PAULA ANNE KLEVA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VASILIKI KOKKINAKIS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DAPHNE KING, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SYLVIA KENNEDY, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, WANDA YORIA KINARD, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, ELAINE KEYS, ELAINE, ALICE KYDD, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, MAYA KHATUN, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MARIA E. KOCH, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, DESAREE KINLOCH, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, BELINDA J. KILLEBREW, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ELAINE KEYS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CATHY
ANN KING, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, KATHERINE KESSER,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, HOON HOON LIM, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELIZABETH LASALLE, INDIVIDUALLY AND ON

                                          20
BEHALF OF OTHERS SIMILARLY SITUATED, BRENDA LEARY, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, NATASHA LAROSE, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, EDDA LLANOT, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MARYALYEE LEVENDOSKY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MARIOLA LANTISUA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
FLORENCE LEVESQUE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSA G.
LAZARINI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MIGDA I. LARREGUI,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GIDGET LOGAN, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, KATHLEEN M. LINDELOF, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, SO KUEN LEUNG, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, ELLA JEANETTA LATTA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, KHATESA AKTAR LABONY, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ALMA N. LASARACINA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, FRANCES M. LAMOUR, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
SOPHIA LI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ONICA LAROSE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SUSAN LEONARD, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NANCY L. LAUGER, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, ADELINA LIVINGSTON, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, ELIZABETH LASALLE, LOURDES SAWTELLE LAPOLLA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, YESENIA LAUDADIO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LINDA LINGHAM, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VERTELL LONG, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, ANDREA LALL, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, YVETTE LOFTIN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, KUAN I. LEUNG, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
ISABEL LINARES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARY A.
MANCINI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BIENVENIDA R.
LOZANO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANASTASIA MACISAAC,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARISOL LOPEZ, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MERIYEN N. MARCUEZ-GUERRA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JANE MALDARELLI, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, LUZDARY LOPEZ, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, BELKIS A. MALENA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, CONSTANCE MACHESE, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, BETTY LOUVIERE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MIGDALIA MARIN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
ZENO VIA MADSEN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, PAULINE E.
MANNING, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MELANIA LUGO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ADRIENNE M. LONZELLO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARISOL LUCIANO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSA F. LOPEZ, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GUNI MAMISDOSKI, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, MICHELLE LOQUERCIO, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, BARBARA MACKEY, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, LORRAINE MABRY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, LORRAINE MARBY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MEDRANO LOYDA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DEBRA
LOPEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANGELLA LUNDGREN,
                                          21
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JEEUTH MANWATTIE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CARMEN LOPEZ, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LINDA MARESCA, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, CAROL M. MAHONEY, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MICHELE MANISCALCO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MILDRED MARTINEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, AGUEDA MARTINEZ-VASQUEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MARGARET P. MARSH, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
JOANNE G. MARZO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SUSAN
MARRETTA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GLORIANN
MARTINEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELISSETTE MARTE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BARBARA MARTOREL,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA. I. MARTINEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NAMITA R. MARJIT,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SANTA NELLY MARTINEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHARON MARQUEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANNE SCOTTO MARSINI,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARGARET MARTO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ZAIDA VALDEZ MARTINEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA E. MARTINEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JACKIE MARRUGO, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GLORIA MARTINEZ, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, GOPAUL MARJORIE, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, AARTI MARWAH, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MARY ANN R. MCNIFF, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, VERBENA MCCOLLUM, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MARCIA MCFARLANE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
AIYSHA MAYFIELD, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA
MEDINA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ALICIA S. MCLEAN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELEFTERIA MATHIOUDIS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BERTHA MCLEAN, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SARAH MCFADDEN, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, MARIA MAZZURCO, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MABEL MELENDEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MIGUELINA MEDINA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, PATRICIA MCGLASHAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, TREACE MCCOY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MARIA A. MASCIOLI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, WENDY
MASSA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LORETTA MCNAIR-
GIBSON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, OLGA I. MAYSONET,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MAVIS C. MCGLASHAN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARILYN MCDANIEL,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BETTY MEDINA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GARTANAL MCCANTS, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, FAY MATHURIN, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, ZINA MCCROREY, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ILIANET MEDINA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, REGINA MASON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,

                                         22
ANNE MCGOVERN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSA E.
MEDINA, E. MEDINA INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANA
MEYERS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARY ANN J. MINORE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CARMEN MENDOZA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, IVY MITOLA, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, ELLEN MARGARET MENDEZ, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, JOSEPHINE MILONE, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MARITZA MERCADO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, JUDITH MIRANDA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, CHERYL ANN C. MILLAR, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ELIZABETH MELENDEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, JACQUEALYUAN MILES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, CLAUDIA MEMBRENO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MYRNA L. MENENDEZ-TORRES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
SANDRA MIRANDA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GRETA
YVETTE MILLER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TEODORA G.
MERLIN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, HONORIA MENDEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARY V. MILLE, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANITA MELENDEZ, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, IRENE ELIZABETH MITCHELL, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, JENNIFER MOORE, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, CLAUDETTE MORGAN, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MAUREEN P. MONSEGUR, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ROSEANN MULIERI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MARTHA C. MOLINA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
ELIZABETH MORELL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LINNETTE
MONTALVO-BENITEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NADINE
MORINIA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BELINDA ARACELY
MORALES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, HALEY FRANCES
MODESTE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BETTY MORALES,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIE V. MOHAMMED,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MINERVA MONTALVO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIS MORILLO, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, XIOMARA MOREIRA, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, SANDRA MONTERO, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, CHERIE MONROE, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, GENA LOUISE MORDENTE, MAHA MOHAMED, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, MARIAM MOUSSA, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, LINDA FAY NIXON, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, BETTYANN NAPPO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, YUK HING NG, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
IDANNIS S. MUSSE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, PRISCILLA
OCASIO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ADAMANTIA
NIKOLOUDAKIS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARY ELLEN
MURRAY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, HOSNEARA NIPA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARYANN NEVANDRO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MUHAMMAD NADIRAH,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BUENAVENTURA OLIVEROS,

                                         23
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARUA A. NOREIGA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELSA NIEVES, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, MARGARITA NEGRON, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, LEANNE MULLEN, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, KRYSTYNA NAPRAWA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, SHEILA MURRAY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, DESPINA NITTIS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
POKKISAM NADAR, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BRENDA
NIEVES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SUSAN JANE NEUFELD,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LISA NUNEZ, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, ANNA M. NAPOLITANO, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, ACCIE MAE MURRAY, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, NELSON E. NELSON, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, DAYANA NUNEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, LULA MULLENS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MARIA OLIVERAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANGELA D.
NIEVES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JOANN NOETH,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CARMEN OTERO, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELIZABETH PACHECO, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, HERMINIA E. ORTIZ, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, ELIZABETH PANNHORS, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, EVELYN ORTIZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ROSE PACHECO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
BEVERLY OSBORNE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, KATHLEEN
MARY PAGANO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BRIDGET L.
OVERTON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TATIANA M. OLSON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JENNIE OUTERIE, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, FRANCIA ORELLANA, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, MARIA MARGARITA ORTIZ, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, RUBY K. PACK, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, SOR MILAGROS PABON, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, VERONICA ALEXANDRA OTAVAB, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MINCHALA GLORIA M. ORTIZ, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ESTHER OYOLA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ORQUIDEA ORAGONES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, FRANCINE PAGANO, FRANCINE PAGANO INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ANGELICA PAULINO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, JADA PENNY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANNA
M. PASSARO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, REYNA PEREZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROLINDA E. PARMIGIANI,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SANDRA M. PENA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROZIRA PATANKAR, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, JENELLE PEREZ, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, GLADYS M. PAREDES-WILSON, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, AREYLS PAULINO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MARGARET R. PARKES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, KIMBERLY PASTURES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
GLORIA L. PEREZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DOREEN L.
                                         24
PEARSON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CONNIE PATTI,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SUSAN A. PAYE, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DAWN P. PARISI, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, NIDIA PEREZ, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, FRANCINE I. POWELL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MARIE PERSON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, HANA
PICKERING, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARTA M. PEREZ
TINEO ROSARIO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, YVETTE
PRESCOTT-GROCE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JANET G.
PORTUALLO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JUSTINA BEATRIZ
PEREZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MAGGIE POSTON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LULA PHILLIPS, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DOMENICA PERRINO, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, JENNIFER PRICE, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, KELLY LEE PRALLE, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, CELESTINE ARIS PITT, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MAKELA PETERS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LISA
J. PEREZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHAKENA PETE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MILDRED PEREZ, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LONETTE POUNDER, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, MARY ELLEN PERRELLA, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, DONNA PINTO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, DIANDRA HEROINA GOMEZ PRESCOT, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, LUTCHMIN HARRI PERSAD, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, DIANA PEREZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MICHELLE L. PETREE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
STACEY PRATT, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SANDRA I. PEREZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SUSAN PREZIOSO, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LOUISE PIZZANELLI, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, WENDY C. POWELL, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, ELSA RAMOS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ESTEVEZ RAFAELA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MARIE RAMEAU, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ALICE E.
PUNZONE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CHRISTINE CLAUDIA
REDHEAD, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JEANETTE RAMOS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, HELEN PROFIT, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, WANDA RAMOS, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, SARAH RAJMAH, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ANA L. ATANARI QUITO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, LINDA REED, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, CHRISTINA RAMOS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MILAGROS RAMIREZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SAHERA
RAHMAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANNA M. PRIGNOLI,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSA RAFFA, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, CHANA PRINCE, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, DAISY RAMOS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MARIA QUARTULLI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
EDNA RAMIREZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TAMIKA RAID,
                                          25
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TIA E. RANDLE, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NORDIA RABY, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, ANGELINA PUMA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, REJIA RAHMAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, DANIELLE RAMOS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
ALICE PRIMONT, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JEANETTE
REDMON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHARLENE RAMOS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELIZABETH RAMOS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, RAFAELA REYES, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SANDRA RICHARDSON, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, SANDRA REYES, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, JEANETTE RIOS, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, AIBA R. REYES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, SHAUNEEQUA RICHARDSON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, LULMA I. REYES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
OLGA L. RICO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, FRANCINE
RICCIARDI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, THERESA A. RENDA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DENIA REYES, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NARCISA REYES, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, ELVIRA A. REYES, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, CANDACE D. RICHMOND, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, KAREN RICHARDSON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MARITZA REYES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MARIA REYES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DIANE RICE-
MAHARAJ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARY A. RE-SEAMAN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BRENDA RIGGINS, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DONNA ROMANO, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, ELIZABETH ROBBINS, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, ALICIA RODRIGUEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, LETICIA RIVERA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ROSE MARIA ROSADO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
EVELYN ROMAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TANEEK
RIVERA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MELISSA J. ROMAN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GLORIA RODRIGUEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CARMEN RIVERA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARTA PEREZ TINEO TINEO ROSARIO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CHRISTINA ROMERO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSA M. RODRIGUEZ-PERALTA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CARMEN SONIA RODRIGUEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DONNA RITTER, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELSA RODRIGUEZ, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, NORMA RIVERA, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, FLAVIA A. ROMAN, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MILAGROS CARMEN RIVERA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MARY D. RODRIGUEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, LEAH RODRIGUEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
LESLIE LILIA ROSADO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GINA
RIVERO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSA RIVERA,
                                         26
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, BENILDA RODRIGUEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GLORIA H. ROSADO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARILYN RIVERA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA ROSARIO, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, GRACE J. ROLLOCK, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, CHRISTINA ROMERO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, PATRICIA RUIZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
DINELIA ROCIO SALDANA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
SANDRA V. ROWELL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIBEL
SANCHEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, AIELLO ROSINA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARTHA IRENE SAGRERO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, AYESHA ROY, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, LUZ SALINAS, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, DEBORAH A. RUIZ, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, EDNA INES ROSARIO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, PETRA RUIZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JILL
ROSENBERG, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, RONNIE ROWELL-
PORTER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GUADALUPE SALDIVAR,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CHRISTINE A. RYALL,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DORIS ROYAL, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VERA L. ROSSER, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, ANNA B. RUSSELL, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, CARMEN M. ROSARIO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ZAIDA SALINAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
WONDA SCIPIO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANNE
SANTIAGO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, PRARTHANA SARMA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANA SANTANA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CHRISTINE SEMIDEI, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, ALICE MADELINE SCHMIDT, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, MARIA SANNINO, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, CLARE SCHOOLCRAFT, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, SUMONA SARKAR, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, NANCY SANTIAGO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
LUCY SERRANO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, THELMA
THURMAN SCUDEREL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GIACOMA
SCARPA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ORIANA SANTOS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CHRISTINA SANCHEZ,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CARMEN MARIA SANTOS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHERIE SANDERS, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LORETTA MARY SCIACCA, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSA SANTANA, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, BETH A. SAUNDERS, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, JEANNE SANZONE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MARGUERITE SEIDENFADEN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MADELINE SANTIAGO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
AISSATA SANOGO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SAMANTHA
QUANICE SANTOS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, THERESA
SEGAR, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JEAN SANCHEZ,
                                          27
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LINDA SEPE, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, AMY SCEICZINA, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, KATHLEEN S. SCOTT, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, CARMEN MELAGRO SINGFIELD, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, AGNES G. SMALLWOOD, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, EVA SIMEON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, SANDRA R. SMITH, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
BRIGETTE SHELLOW, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, PEGGY
SMALLS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CAROL L. SIMMS-
SAMUEL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TRENNIS SMITH,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, KRISTAL V. SINGH,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CATHERINE SERRANO-ROCHE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VEDANA SINGH, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, KRYSTLE SHELL, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, LYNELLE J. SIMMONS, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, CARLEEN SMITH, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, RENEE SINGLETON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
ATTISE SIMPSON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, YOLANDA
SIERRA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CHRISTINE SINGLETON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SONIA SHARMA, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANNIE SMITH, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, ALEXIS SPEARMAN, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MICHELLE STALLINGS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MINERVA SOTO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
DONNA M. SVEVA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CRUCITA
SOTO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VERNON ST. HILLAIRE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MAGARITA SOTO, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JOCYNTHIA STOKES, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, OCTAVIA C. SPIKES, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, LISA SMITH, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, NUNZIATINA SPERANZA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, LISA DESSIREE SMITH-AYARS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ANA SOTO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, THERESA J.
STEMBRIDGE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DELORES SPRUILL,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ARAMINTA SPARACIO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LYDIA SOTO, INDIVIDUALLY AND
ON BEHALF OF OTHERS SIMILARLY SITUATED, GRACE SPINKS, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, JENNIFER SMITH, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, ELENI STRATIGAKOS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, RAFAELA TLATELPA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
IRENE THIES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANTOINETTE
THOMAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, FANNY TEN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSA TORRES, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARY L. THOMPSON, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, FLORENCE E. TAYLOR, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, JUANITA THOMPSON, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, DARLENE D. THOMAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, JENNIFER TERSTENYAK, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY

                                          28
SITUATED, MARIA TREZZA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
ANGEL TOLIVER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHARON
DENISE THOMPSON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSALIE
THOMAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIE TAMAYO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DEBORAH A. THOMAS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ARNITA TATE, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TERESA TICALI, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, SHIRLEY BEAMON TERRY, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MAUREEN THOMPSON, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, LILLIC THOMAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ALISON N. TORCHIO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
EVANGELIA THEODOSIOU, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
DIANA L. TEKVERK, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
BERNADETTE F. THOMAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
PATRICIA TOMASELLI, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, HATICE
TASTABAN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SARAH E. TORRES,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MADELINE TODARO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SAHIRIS VASQUEZ, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANITHA URANUS, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, THERESA LYNN VAN GELDER, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, KATHY DIANE TURNER, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, TERESA VELEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, BEATRIZ VARGAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, SOFNNIA TSAMOS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MARIA L. VARGAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, PETONILA
VALSATO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VASIDE UNAL,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANN A. VERBITSKY,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GIOVANNA VASTA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JACQUELINE VARELA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSEMARIE VACCARO,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, AWILDA TROCHE, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELIZABETH UTLEY, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, BARBARA ANN TRYDE, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, ANNETTE VASATURO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, BARBARA H. TYLER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, ETHEL M. VANN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
AIDA L. VALENTIN, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARIA
VELEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ROSA R. URAGA,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GAIL TURNER, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MARLENE VALAZQUEZ, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, GLORIA VEGA, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, BRISCE MICHELLE TROTMAN, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, JANET P. VERA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MAXIMA VARGAS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, JESSICA S. VASQUEZ, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
CAMILLE WATSON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LARITA
WALKER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ANDREA WALTHER,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DIANA VIVAS, INDIVIDUALLY

                                          29
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JANICE WESTON, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, ROSALIE ANNE WASHACK, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, NANCY E. VILLANUEVA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, MARTIS WASHINGTON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, NAYISHA L. WALTERS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
MICHELE VOTTA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TAMAICA
WHITE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, HEIDI WEATHERLY,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, RASHONDA WARTHEN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SIBA WALKER, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DIANE VERGONA, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, ANITA S. WALKER, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MADDLANA VIGGIANO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, WILHELMINA WASHINGTON, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, LOUISE M. VOCCIO, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, EARW WARLOW, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
CATHERINE MARY WALSH, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
JANICE WESTON, DEBORAH S. WALKER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, MICHELINA VISTA, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
GALE WALLACE-PEARSALL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
SALAMA O. WEENES, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TANYA
WHITE, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VICTORIA VICENTE,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DOROTHY WHEELER,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, DULCE WARZAN, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, MILDRED WILLIAMS, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, ALBERTA WILKERSON, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, KANIYAH RONELASIA WHITE, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, MARGARET ANN WHITESTONE, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, JUSTINE ANNETTE WILLIAMS, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, ASIA M. DOLLARD WILLIAMS, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, CASSANDRA WHITE, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, WILMA L. WOOTEN-GRAHAM, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, BEATRICE WILLIAMS-MANIGO, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, SUSANNA L. WOHLFAHRT, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, NADINE A. WILLIAMS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, DAISY YU, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELREDA
WOODS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, NINA WILLIAMS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, KATHY WOODSON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, VICTORIA M. WITHERSPOON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SHIRLEY WILLIAMS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, XIU YUN ZHENG, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, IRMA XHIDRA, INDIVIDUALLY AND ON BEHALF
OF OTHERS SIMILARLY SITUATED, KIM WONG, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, QUEEN WINCHESTER, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, KATURAH S. WILLIAMS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED, PAMELLA WILSON, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED,
RUBY WILLIAMS, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, JOSEPHINE
WOONEY, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, SARAH WILLIAMS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GLADYS WOLFSON,

                                          30
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, THERESA WINTJEN,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, LATANIA NICOLE YOUNG,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GERALDINE WILLIAMS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, CYNTHIA WILLIAMS,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, GENELLE KIMBERLY WINSTON,
INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY SITUATED, TIFFANY YOUNG, INDIVIDUALLY
AND ON BEHALF OF OTHERS SIMILARLY SITUATED, ELAINE WILLIAMS, INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED, YEE HAN SZETO YU, INDIVIDUALLY AND ON BEHALF OF
OTHERS SIMILARLY SITUATED, DOMINQUE WOODLY, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED, HARRIET WORRELL, INDIVIDUALLY AND ON BEHALF OF OTHERS SIMILARLY
SITUATED,

             Plaintiffs - Appellants,

V.

CITY OF NEW YORK,

             Defendant - Appellee.


FOR PLAINTIFFS-APPELLANTS:                              ROGER V. ARCHIBALD (Leonard W.
                                                        Stewart, on the brief), Roger Victor
                                                        Archibald, PLLC, Brooklyn, NY.

FOR DEFENDANT-APPELLEE:                                 YASMIN ZAINULBHAI (Richard Dearing, on
                                                        the brief), for Zachary W. Carter,
                                                        Corporation Counsel of the City of New
                                                        York, New York, NY.

        Appeal from a May 1, 2018 judgment of the United States District Court for the Southern
District of New York (William H. Pauley, III, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

         Plaintiffs-Appellants (“Plaintiffs”) appeal from the District Court’s grant of summary
judgment for Defendant-Appellee City of New York (“City”) in a class action alleging violations of
the Equal Pay Act (“EPA”), the New York State Human Rights Law (“NYSHRL”), and the New
York City Human Rights Law (“NYCHRL”). The Plaintiffs—predominantly female school crossing
guards (“SCGs”)—allege that, due to their sex, they are paid less than predominantly male Level II
Traffic Enforcement Agents (“TEA IIs”). We assume the parties’ familiarity with the underlying
facts, the procedural history of the case, and the issues on appeal.



                                                31
         “We review a district court’s decision granting summary judgment de novo, and will affirm
only if the record, viewed in the light most favorable to the non-movant, shows no genuine dispute
of material fact and demonstrates the movant’s entitlement to judgment as a matter of law.” FIH,
LLC v. Foundation Capital Partners LLC, 920 F.3d 134, 140 (2d Cir. 2019) (internal quotation marks
omitted).

         We affirm for substantially the reasons set forth in the District Court’s well-reasoned and
thorough May 1, 2018 Opinion and Order. The SCG and TEA II jobs are not substantially
equivalent, as TEA IIs must fulfill more requirements, undergo more training, perform more
responsibilities, and labor under different and more hazardous working conditions. The Plaintiffs do
not persuasively dispute these differences. Instead, they argue that the District Court erred by failing
to circumscribe the scope of its comparison to times when TEA IIs are temporarily assigned to
work at school-crossing guard posts. Not only do the Plaintiffs fail to cite any authority that would
support narrowing the scope of the District Court’s job function analysis, but they have also waived
this argument by failing to present it below. See In re Nortel Networks Corp. Sec. Litig., 539 F.3d 129,
132 (2d Cir. 2008) (“It is a well-established general rule that an appellate court will not consider an
issue raised for the first time on appeal.” (internal quotation marks and brackets omitted)). Further,
the Plaintiffs have failed to offer any proof of discriminatory animus, since they do not allege—
much less identify any evidence—that the pay rates achieved through collective bargaining were
based on gender or that any facially neutral City employment practice had a discriminatory impact
against women.

                                          CONCLUSION

        We have reviewed all of the remaining arguments raised by the Plaintiffs on appeal and find
them to be without merit. For the foregoing reasons, we AFFIRM the May 1, 2018 judgment of the
District Court.


                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk of Court




                                                  32